       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 1 of 42




                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO



ANDREW J.J. WOLF,
                                            Case No. 1:20-cv-00025-BLW
                     Plaintiff,
                                            INITIAL REVIEW ORDER BY
       v.                                   SCREENING JUDGE

IDAHO STATE BOARD OF
CORRECTION; DAVID McCLUSKY;
DODDS HAYDEN; KAREN NIELL;
JOSH TEWALT; JEFF ZMUDA;
ASHLEY DOWELL; CHAD PAGE;
ROSS CASTLETON; RANDY
BLADES; AMANDA GENTRY;
WALTHER “WALLY” CAMPBELL;
JOHN “JACK” FRASER; KEITH
YORDY; RANDY VALLEY;
TIMOTHY RICHARDSON; TERRIE
ROSENTHAL; MATHEL
CASTLETON; MARK WAY; COREY
SEELY; SABINO J. RAMIREZ;
BENJAMIN K. LEE; ALAN
STEWART; DARRYL BLANCHARD;
CHESTER MARTIN; AMANDA
DIETZ; LUKE KORMYLO;
MICHAEL J. RICE; ALBERTO
RAMIREZ; GARY HARTGROVE;
SUSAN WESSLES; JEREMY
HRANACA; MR. TEATS; RICHARD
WINTERS; J. DOE 1; AMANDA
HOTTINGER; NICHOLAS HALE; and
RAUL MITCHELL, JR., each sued in
their individual and official capacities,
and their successors in office,

                     Defendants.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
        Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 2 of 42




       The Clerk of Court conditionally filed Plaintiff Andrew J.J. Wolf’s initial

Complaint as a result of Plaintiff’s status as an inmate and in forma pauperis request.

Plaintiff has since filed an Amended Complaint as instructed by the Court. The Court

now reviews the Amended Complaint to determine whether it should be summarily

dismissed in whole or in part under 28 U.S.C. §§ 1915 and 1915A. Having reviewed the

record, and otherwise being fully informed, the Court enters the following Order

directing Plaintiff to file a second amended complaint if Plaintiff intends to proceed.

                               SCREENING STANDARDS

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is

appropriate. The Court must dismiss a complaint or any portion thereof that states a

frivolous or malicious claim, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915(e)(2)(B) & 1915A(b).

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “Threadbare recitals of the elements of a cause of action, supported by mere



INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
        Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 3 of 42




conclusory statements, do not suffice.” Id. In other words, although Rule 8 “does not

require detailed factual allegations, ... it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. (internal quotation marks omitted). If the facts

pleaded are “merely consistent with a defendant’s liability,” or if there is an “obvious

alternative explanation” that would not result in liability, the complaint has not stated a

claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation marks

omitted). A court is not required to comb through a plaintiff’s exhibits or other filings to

determine if the complaint states a plausible claim.

                                       DISCUSSION

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”), currently incarcerated at the Idaho Maximum Security Institution (“IMSI”).

Some of the events giving rise to Plaintiff’s claims occurred while Plaintiff was

incarcerated at the Idaho State Correctional Institution (“ISCI”).

       Plaintiff brings numerous claims against thirty-eight Defendants. Plaintiff

primarily asserts claims under 42 U.S.C. § 1983, alleging violations of the First, Eighth,

and Fourteenth Amendments. Am. Compl., Dkt. 12, at 1, 5–19. Plaintiff also asserts

claims under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq.,

and the Rehabilitation Act of 1973 (“RA”), 29 U.S.C. § 701, et seq. Id. at 18. Finally,

Plaintiff invokes “International Law and National Standards regarding torture, cruel and

inhuman or degrading treatment.” Id. at 16.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
        Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 4 of 42




       Plaintiff asserts claims not only on behalf of himself, but also purportedly on

behalf of a class of similarly-situation prisoners. However, the Court has not certified a

class in this action. Moreover, because Plaintiff is not an attorney, he cannot represent

others in litigation. Thus, Plaintiff may not rely on injuries allegedly suffered by other

inmates but must, instead, assert only his own claims. See C.E. Pope Equity Trust v.

United States, 818 F.2d 696, 697 (9th Cir. 1987); Russell v. United States, 308 F.2d 78,

79 (9th Cir. 1962) (per curiam).

       Plaintiff has not alleged sufficient facts to proceed with the Amended Complaint.

The Court will, however, grant Plaintiff 60 days to file a second amended complaint. Any

such amendment should take into consideration the following.

1.     Section 1983 Claims

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

To be liable under § 1983, “the defendant must possess a purposeful, a knowing, or

possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472

(2015). Negligence is not actionable under § 1983, because a negligent act by a public

official is not an abuse of governmental power but merely a “failure to measure up to the

conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prisoners do not forfeit all of their constitutional rights simply because they are

prisoners. However, many constitutional rights are appropriately restricted within prison

INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
           Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 5 of 42




walls, and “[l]awful incarceration brings about the necessary withdrawal or limitation of

many privileges and rights, a retraction justified by the considerations underlying our

penal system.” Bell v. Wolfish, 441 U.S. 520, 545–46 (1979) (internal quotation marks

omitted).

       Prison officials generally are not liable for damages in their individual capacities

under § 1983 unless they personally participated in the alleged constitutional violations.

Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal, 556 U.S. at 677

(“[E]ach Government official, his or her title notwithstanding, is only liable for his or her

own misconduct.”). Section 1983 does not allow for recovery against an employer or

principal simply because an employee or agent committed misconduct. Taylor, 880 F.2d

at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and

the constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) “set[] in motion a series of acts by others”; (2)

“knowingly refus[ed] to terminate a series of acts by others, which [the supervisor] knew

or reasonably should have known would cause others to inflict a constitutional injury”;

(3) failed to act or improperly acted in the training, supervision, or control of his

subordinates”; (4) “acquiesc[ed] in the constitutional deprivation”; or (5) engag[ed] in

“conduct that showed a reckless or callous indifference to the rights of others.” Id. at



INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
        Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 6 of 42




1205–09. A plaintiff may also seek injunctive relief from officials who have direct

responsibility in the area in which the plaintiff seeks relief. See Rounds v. Or. State Bd. of

Higher Educ., 166 F.3d 1032, 1036 (9th Cir. 1999).

       Pursuant to the Eleventh Amendment, § 1983 claims against states and state

entities cannot be heard in federal court. Hans v. Louisiana, 134 U.S. 1, 16–18 (1890);

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984); Quern v. Jordan,

440 U.S. 332, 342–44 (1979) (holding that § 1983 does not constitute a waiver of state

sovereign immunity). Additionally, claims for monetary damages against state officials in

their official—as opposed to individual—capacities are barred by the Eleventh

Amendment. Hafer v. Melo, 502 U.S. 21, 27 (1991). Such claims are also implausible

under Rule 8 because states, state entities, and “[s]tate officers sued for damages in their

official capacity” are not “persons” subject to suit under § 1983. Id.; see also Will v.

Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

       A claim that a supervisor or training official failed to adequately train subordinates

ordinarily requires that, “in light of the duties assigned to specific officers or

employees[,] the need for more or different training [was] so obvious, and the inadequacy

so likely to result in the violation of constitutional rights, that the [supervisor or training

official] can reasonably be said to have been deliberately indifferent to the need.” City of

Canton v. Harris, 489 U.S. 378, 390 (1989). That is, to maintain a failure-to-train claim,

a plaintiff must allege facts showing a “pattern of violations” that amounts to deliberate

indifference. Connick v. Thompson, 563 U.S. 51, 72 (2011).



INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 7 of 42




       Likewise, “a failure to supervise that is sufficiently inadequate may amount to

deliberate indifference” that supports a § 1983 claim, but there generally must be a

pattern of violations sufficient to render the need for further supervision obvious.

Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (internal quotation marks

omitted). That is, if a supervisory or training official had “knowledge of the

unconstitutional conditions” through such a pattern of violations—including knowledge

of the “culpable actions of his subordinates”—yet failed to act to remedy those

conditions, that official can be said to have acquiesced “in the unconstitutional conduct of

his subordinates” such that a causal connection between the supervisor and the

constitutional violation is plausible. Starr, 652 F.3d at 1208.

       The constitutional rights of convicted prisoners are subject to limitations arising

“both from the fact of incarceration and from valid penological objectives—including

deterrence of crime, rehabilitation of prisoners, and institutional security.” O’Lone v.

Estate of Shabazz, 482 U.S. 342, 348 (1987). The standard governing most constitutional

claims of incarcerated persons was outlined by the United States Supreme Court in

Turner v. Safley, 482 U.S. 78 (1987). There, the Court examined a free speech issue in

the context of prison officials prohibiting correspondence between inmates residing at

different state institutions.

       The Court held in Turner that “when a prison regulation [or other official action]

impinges on inmates’ constitutional rights, the regulation [or action] is valid if it is

reasonably related to legitimate penological interests.” Id. at 89. A court must consider



INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
        Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 8 of 42




four factors to determine whether a prison regulation or official action is valid under

Turner: (1) whether there is a “rational connection between the prison regulation and the

legitimate governmental interest put forward to justify it”; (2) whether “there are

alternative means of exercising the right that remain open to prison inmates”; (3) what

“impact accommodation of the asserted constitutional right will have on guards and other

inmates, and on the allocation of prison resources generally”; and (4) whether “ready

alternatives” at a “de minimis cost” exist, which “may be evidence that the regulation is

not reasonable, but is an exaggerated response to prison concerns.” Id. at 89-93.

       The Turner analysis appropriately allows prison officials substantial leeway in the

management of their prisons. “Subjecting the day-to-day judgments of prison officials to

an inflexible strict scrutiny analysis would seriously hamper their ability to anticipate

security problems and to adopt innovative solutions to the intractable problems of prison

administration.” Id. at 89. Thus, federal courts must apply the Turner test so as to “accord

great deference to prison officials’ assessments of their interests.” Michenfelder v.

Sumner, 860 F.2d 328, 331 (9th Cir. 1988).

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must

allege facts showing a causal link between each defendant and Plaintiff’s injury. Alleging

“the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at 679.

       A.     Statute of Limitations Issues

       Some of Plaintiff’s claims, including the entirety of Plaintiff’s sixth cause of

action, appear to be untimely. See Am. Compl. at 13–16.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
        Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 9 of 42




       Inasmuch as the civil rights statute provides a remedy but does not itself confer

any substantive rights, the statute of limitation period for filing a civil rights suit is the

statute of limitation period for personal injuries in the state where the claim arose. Wilson

v. Garcia, 471 U.S. 261, 280 (1985), abrogated on other grounds by Jones v. R.R.

Donnelley & Sons Co., 541 U.S. 369 (2004). In Idaho, civil rights actions are governed

by a two-year statute of limitations. Idaho Code § 5-219.

       Although the state statute of limitations governs the time period for filing a § 1983

claim, federal law governs when that claim accrues, or arises. Elliott v. City of Union

City, 25 F.3d 800, 801-02 (9th Cir. 1994). Under the “discovery rule,” a claim accrues

“when the plaintiff knows or has reason to know of the injury” that is the basis of the

claim. Lukovsky v. City & Cty. of San Francisco, 535 F.3d 1044, 1048 (9th Cir. 2008)

(internal quotation marks omitted). That is, the statute of limitations begins to run when

the plaintiff becomes aware of the actual injury—not “when the plaintiff suspects a legal

wrong.” Id.

       If a plaintiff cannot show that his claim accrued within the statute of limitations

period, he still may file a lawsuit beyond the limitations deadline if he can show that the

statute should have been tolled (or stopped) for a certain period of time during the

deadline period within which he should have filed the lawsuit. Pursuant to the Prison

Litigation Reform Act (“PLRA”), the “statute of limitations must be tolled while a

prisoner completes the mandatory exhaustion process.” Brown v. Valoff, 422 F.3d 926,

943 (9th Cir. 2005).



INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 10 of 42




       In addition to tolling under the PLRA, state tolling law applies to § 1983 actions

unless important federal policy will be undermined. See Johnson v. Railway Express

Agency, Inc., 421 U.S. 454, 464-65 (1975); Pesnell v. Arsenault, 543 F.3d 1038, 1043

(9th Cir. 2008). Idaho law allows for statutory tolling of the statute of limitations for a

person’s juvenile status or insanity. Idaho Code § 5-230. However, the Idaho Supreme

Court has determined that “[s]tatutes of limitation in Idaho are not tolled by judicial

construction but rather by the expressed language of the statute”; therefore, equitable

tolling is not available in Idaho. Wilhelm v. Frampton, 158 P.3d 310, 312 (Idaho 2007).

       The doctrine of equitable estoppel, however, is available in Idaho. While it “does

not ‘extend’ a statute of limitation,” equitable estoppel works in a similar manner to

prevent a party who has falsely represented or concealed a material fact with actual or

constructive knowledge of the truth “from pleading and utilizing the statute of limitations

as a bar, although the time limit of the statute may have already run.” J.R. Simplot Co., v.

Chemetics, Int’l Inc., 887 P.2d 1039, 1041 (Idaho 1994). Equitable estoppel requires a

showing of four elements: “(1) a false representation or concealment of a material fact

with actual or constructive knowledge of the truth; (2) that the party asserting estoppel

did not know or could not discover the truth; (3) that the false representation or

concealment was made with the intent that it be relied upon; and (4) that the person to

whom the representation was made, or from whom the facts were concealed, relied and

acted upon the representation or concealment to his prejudice.” Id.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
         Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 11 of 42




        Plaintiff filed the initial complaint in this case on January 15, 2020, when the

Court received that complaint.1 Thus, allowing for a maximum of thirty days to exhaust

the prison administrative process, it would appear any claims that arose before December

16, 2017, are time-barred. If Plaintiff includes any such claims in a second amended

complaint, he must explain why he believes those claims are not subject to dismissal as

untimely.

        Plaintiff’s reliance on the continuing violation doctrine is misplaced. See Dkt. 12

at 13. That doctrine—which can render timely certain claims arising outside the

limitations period—applies only in narrow circumstances.

        “[T]he statute of limitations runs separately from each discrete act.” RK Ventures,

Inc. v. City of Seattle, 307 F.3d 1045, 1061 (9th Cir. 2002). Therefore, any claim based

on a discrete act is untimely unless that discrete act—or discrete failure to act—took

place within the limitations period. Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101,

113 (2002). One of the only viable pathways to maintaining a cause of action for past acts

occurring outside the statute of limitations period is where a plaintiff’s claims are based

not on discrete acts, but rather on “a series of separate acts that collectively constitute one

unlawful practice,” such a claim of a hostile work environment; that is, a true “continuing


1
  The last page of the initial complaint states that Plaintiff deposited the complaint in the prison legal mail
system on January 10, 2020. See Houston v. Lack, 487 U.S. 266, 270-71 (1988) (holding that, under the
“mailbox rule,” a legal document is deemed filed on the date a prisoner delivers it to the prison authorities
for filing by mail, rather than the date it is actually filed with the clerk of court. Douglas v. Noelle, 567
F.3d 1103, 1107 (9th Cir. 2009) (applying the mailbox rule to civil rights actions). However, because the
initial complaint was unsigned, there is no admissible evidence as to when Plaintiff delivered the
complaint to prison authorities for filing. See Dkt. 1. Thus, Plaintiff is not entitled to the benefit of the
mailbox rule.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 12 of 42




violation.” RK Ventures, Inc., 307 F.3d at 1061 n .13 (internal quotation marks and

alteration omitted).

       In the Amended Complaint, Plaintiff challenges a number of different decisions of

different prison officials, each of which constitutes a discrete act—for example, decisions

to house Plaintiff in a particular housing unit and decisions on how to address

disciplinary offenses. Such choices cannot reasonably be considered a collective unlawful

practice to which the continuing violation doctrine might apply. Therefore, that doctrine

is unavailable to render timely any claims arising before December 16, 2017.

       B.     Claims Based on Prison Policies or Procedures

       Some of Plaintiff’s claims allege violations of the IDOC’s Policies or Standard

Operating Procedures (“SOPs”), such as Policies 318 and 319 and their SOPs, which

govern disciplinary offense procedures and restrictive housing, respectively. See

http://forms.idoc.idaho.gov/WebLink/Browse.aspx?startid=99295&dbid=0 (IDOC

website). However, § 1983 provides a cause of action only for violations of federal law.

That is, so long as minimum constitutional requirements are met, a prison need not

comply with its “own, more generous procedures.” Walker v. Sumner, 14 F.3d 1415,

1420 (9th Cir. 1994), abrogated on other grounds by Sandin v. Conner, 515 U.S. 472

(1995); see also Huron Valley Hosp. v. City of Pontiac, 887 F.2d 710, 714 (6th Cir. 1989)

(“[Section 1983] is thus limited to deprivations of federal statutory and constitutional

rights. It does not cover official conduct that allegedly violates state law.”) (relying on

Baker v. McCollan, 443 U.S. 137, 146 (1979)); Lowrey v. Walton Cty. Sheriff’s Dep’t,

No. 3:07-CV-121CDL, 2008 WL 660332, at *3 (M.D. Ga. Mar. 5, 2008) (unpublished)

INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
         Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 13 of 42




(“It is not the function of this Court to review regulations established by prison

authorities unless a constitutional violation is presented.”).

        Therefore, Plaintiff’s § 1983 claims based on violations of any IDOC Policies or

SOPs are implausible.

        C.      Claims Based on Alleged Violations of Injunctive Relief Orders Issued in
                Balla v. IBOC

        Some of Plaintiff’s claims, including Plaintiff’s first and third causes of action,

assert that Defendants are in contempt of orders issued in the separate class action case of

Balla v. IBOC, Case No. 1:81-cv-01165-BLW (D. Idaho). See Am. Compl. at 5–6, 8–9.

However, any argument that a person is not complying with a court order in another case

cannot be brought in a separate action but must, instead, be asserted in the original action.

Therefore, Plaintiff’s claims based on alleged violations of the Balla orders are

implausible and should not be included in any second amended complaint.2

        Plaintiff is correct that Balla class members, like other prisoners, may assert

§ 1983 claims in individual lawsuits, such as this one, that are independent from the Balla

case. See Am. Compl. at 8. That is, although a claim that a prison official has violated a

Balla order is not cognizable in a separate, individual lawsuit asserted by a Balla class

member, a claim that the official has violated § 1983 itself is cognizable—even if the

conduct of which the plaintiff complains would also violate a Balla order. It is perhaps a

fine distinction, but a significant one. See Balla v. IBOC, Case No. 1:81-cv-01165-BLW,



2
  Balla is currently in the midst of proceedings on the defendants’ motion to terminate prospective relief,
in which the Court will determine whether the injunctive relief orders in that case should be terminated.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 14 of 42




Dkt. 1282 at 5 (D. Idaho April 25, 2019) (“Importantly, the parties’ Stipulation to

voluntarily terminate the prospective relief in Balla I Order Nos. 1, 2, 7, 8, and 9 does not

contain a release or waiver of any past, present, or future constitutional or statutory claim,

nor does it otherwise require any class member to give up any substantive right. For

example, Order No. 1 of Balla I involves dietary issues. Even after voluntary termination

of the prospective relief identified in Order No. 1, a prisoner who believes that his dietary

needs are not being met, in violation of the Constitution, may still bring an individual §

1983 lawsuit asserting that violation.”).

       Therefore, the Court will now evaluate Plaintiff’s claims under the specific

constitutional provisions upon which Plaintiff relies, as opposed to evaluating them under

the auspices of the Balla orders.

       D.     First Amendment Claims

       On December 21, 2017, Plaintiff was at a paralegal appointment with Defendant

Stewart, the prison paralegal. Plaintiff was seeking copies for grievance filings and court

mailings when an incident occurred between Plaintiff and Stewart. Plaintiff describes the

incident as follows:

              59.    [Plaintiff] was at a Paralegal Appointment to make
              copies of Exhibits to be attached to a 9th Cir. Court Pleading
              that was being filed that day when Defendant Stewart
              inquired what he was filing. [Plaintiff] explained it was a
              Reply to a Response filed by the Respondents on a [sic]
              appellate court motion. [Plaintiff] first copied some of the
              original Exhibits as the originals that day were being
              submitted with a Grieance [sic]. He then attached these
              particular copies to the Court pleading and handed the entire
              pleading to Stewart and asked for 3 copies so all parties could
              have a complete copy including himself. Stewart then asked

INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 15 of 42




             why he was coping [sic] some of the same stuff he had just
             copied. [Plaintiff] explained that what he had copied was the
             Concern and Grievance and those were being submitted to the
             grievance coordinator on the way back to his unit by
             depositing them in the Grievance Box located in front of the
             ISCI Gym. Stewart then left the copy machine an [sic] went
             in his office. [Plaintiff] followed him to the window where he
             assists inmates and requested 2 envelopes as well to mail out
             a copy and an original to the Court. Stewart slammed the
             window shut so [Plaintiff] sat down and calmly waited with
             Inmate D. Broadway, … who was also waiting for Paralegal
             Assistance.

             60.     While [Plaintiff] and Inmate Broadway were waiting
             for Stewart to come out of his office and finish making the
             copies … C/O Collins came in the ISCI Resource Center and
             asked what they were doing. Both told him they were waiting
             on Stewart to finish making their copies for filing with the
             Courts. Defendant Stewart with his service window closed
             pointed at [Plaintiff] an [sic] then the door while C/O Collins
             seen [sic] this. Collins then told [Plaintiff] he needed to gather
             his things and leave. [Plaintiff] explained he still needed [to]
             finish his copies and mailings. Collins then told [Plaintiff] he
             would have to put in for another appointment to complete the
             task. Wolf then gathered his things and complied with C/O
             Collin’s [sic] direct order and left.

Am. Compl. at 9.

      Stewart described the interaction as follows:

             On December 21, 2017, while making copies for [Plaintiff] at
             his 0900 appointment, [Plaintiff] had some exhibits for his
             filing which were also grievance related. After making copies
             of these papers for his filing, [Plaintiff] placed the copies
             back into his stack of pleadings yet to be copied. I told
             [Plaintiff] I had just made copies of those exhibits and saw
             him put the copies back into the stack. I had already provided
             copies sufficient for [Plaintiff’s] filing as he described, and
             re-copying those would result in an extra set of copies of
             grievance material, which is not permitted by policy. In front
             of the other inmates present, [Plaintiff] strongly insisted I
             make copies of the papers again. I again said that I had made

INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 16 of 42




              copies of the exhibits sufficient for his filing already and
              copying them a second time would be extra copies which are
              not permitted. [Plaintiff] now became extremely demanding,
              started leaning across the copier toward me, pointing his
              finger at me, glaring at me aggressively, and forcefully
              pointing at his papers attempting to intimidate me into
              making the unauthorized copies. [Plaintiff] was also
              physically pumping himself up. At that point I was concerned
              for my safety. I quickly went to my office and closed the
              door, and called for Officer Collins to respond to the
              Resource Center to remove [Plaintiff]. Even after Officer
              Collins quickly arrived, [Plaintiff] rushed past Officer Collins
              to my window continuing his demands. I was able to close
              my window before [Plaintiff] could reach it, but he leaned
              over the small counter and got right up near the glass,
              continuing to try to intimidate me. [Plaintiff] reluctantly and
              minimally complied with Officer Collins, slamming things
              down on the table while gathering his things, but [Plaintiff]
              continued his harassing and intimidating actions, making
              threats of legal action, and demanding loudly for me to
              identify my supervisor.

              [Plaintiff] showed an eagerness to confront me because of not
              immediately get [sic] his way, regardless of the underlying
              issue.

Dkt. 12-1 at 23 (Ex. to Am. Compl., Wolf 00022).

       As a result of the incident, Stewart issued Plaintiff a Disciplinary Offense Report

(“DOR”) for harassment. Am. Compl. at 10.

            i.       Retaliation Claims

       Plaintiff asserts that Defendant Stewart issued the harassment DOR in retaliation

for Plaintiff’s request for copies. He alleges that other Defendants’ actions with respect to

grievance and DOR procedures were also taken in retaliation for Plaintiff’s protected

conduct.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 16
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 17 of 42




       The First Amendment includes the right to be free from retaliation for exercising

constitutional rights. An inmate asserting a retaliation claim must show the following:

“(1) ... that a state actor took some adverse action against the inmate (2) because of (3)

that prisoner’s protected conduct, ... that such action (4) chilled the inmate’s exercise of

his First Amendment rights, and (5) [that] the action did not reasonably advance a

legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)

(footnote omitted). “[B]are allegations” of a retaliatory motive are insufficient to support

a retaliation claim. Rizzo v. Dawson, 778 F.2d 527, 532 n.4 (9th Cir. 1985); see also

Wood v. Yordy, 753 F.3d 899, 905 (9th Cir. 2014) (“We have repeatedly held that mere

speculation that defendants acted out of retaliation is not sufficient.”). Rather, when

analyzing a prison official’s proffered reasons for allegedly retaliatory conduct, the Court

must “afford appropriate deference and flexibility” to that official. Pratt v. Rowland, 65

F.3d 802, 807 (9th Cir. 1995) (internal quotation marks omitted).

       Not every retaliatory act taken by an official can be considered an adverse action

that chills the exercise of protected speech. The proper inquiry asks whether the official’s

action “would chill or silence a person of ordinary firmness from future First Amendment

activities.” Mendocino Envt’l Ctr. v. Mendocino Cnty., 192 F.3d 1283, 1300 (9th Cir.

1999) (internal quotation marks omitted). If it would not, then “the retaliatory act is

simply de minimis and therefore outside the ambit of constitutional protection.” Davis v.

Goord, 320 F.3d 346, 353 (2d Cir. 2003) (internal quotation marks omitted). See also

Morris v. Powell, 449 F.3d 682, 686 (5th Cir. 2006) (“The [de minimis] standard achieves



INITIAL REVIEW ORDER BY SCREENING JUDGE - 17
        Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 18 of 42




the proper balance between the need to recognize valid retaliation claims and the danger

of federal courts embroiling themselves in every disciplinary act that occurs in state penal

institutions.”) (internal quotation marks and alteration omitted).

       A plaintiff asserting a retaliation claim under § 1983 also “must show a causal

connection between a defendant’s retaliatory animus and [the plaintiff’s] subsequent

injury.” Hartman v. Moore, 547 U.S. 250, 259 (2006) (Bivens action). Retaliatory

motivation is not established simply by showing an adverse action by the defendant after

protected speech. Instead, the plaintiff must show a nexus between the two. Huskey v.

City of San Jose, 204 F.3d 893, 899 (9th Cir. 2000) (stating that a retaliation claim cannot

rest on “the logical fallacy of post hoc, ergo propter hoc, literally, ‘after this, therefore

because of this’”). Therefore, although the timing of an official’s action can constitute

circumstantial evidence of retaliation—if, for example, an adverse action was taken

shortly after the official learned about an inmate’s exercise of protected conduct—there

generally must be something more than mere timing to support an inference of retaliatory

intent. Pratt, 65 F.3d at 808.

       The causal nexus requirement of a retaliation claim is a “but-for” causation test. If

the adverse action would have been taken even without the inmate’s exercise of protected

conduct, the plaintiff cannot satisfy the causation element of the retaliation claim.

Hartman, 547 U.S. at 260.

       Finally, even if an inmate proves that his protected conduct was the but-for cause

of an adverse action by a prison official, the inmate’s retaliation claim fails so long as



INITIAL REVIEW ORDER BY SCREENING JUDGE - 18
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 19 of 42




that action also reasonably advanced a legitimate penological interest. The state

unquestionably has a legitimate interest in maintaining institutional order, safety, and

security in its prisons, Rizzo, 778 F.2d at 532, and the “plaintiff bears the burden of

pleading and proving the absence of legitimate correctional goals for the conduct of

which he complains,” Pratt, 65 F.3d at 806.

       Plaintiff has not plausibly alleged that Defendant Stewart acted with a retaliatory

motive in issuing Plaintiff the harassment DOR. At most, the Amended Complaint

plausibly asserts that Defendant Stewart issued the DOR because he felt harassed—

whether or not Plaintiff intended to harass him. There is nothing giving rise to a

reasonable inference that Stewart subjectively intended to retaliate against Plaintiff. The

same is true with respect to the other Defendants’ alleged approval of Stewart’s actions.

Therefore, Plaintiff’s retaliation claims are implausible.

            ii.      Right-to-Petition Claims

       The First Amendment to the United States Constitution includes the right to

petition the government for redress of grievances. Incarcerated individuals retain the right

to petition for redress, which includes the right to use a prison grievance process. Bradley

v. Hall, 64 F.3d 1276, 1279 (9th Cir. 1995), abrogated on other grounds by Shaw v.

Murphy, 532 U.S. 223, 230 n.2 (2001).

       Plaintiff alleges that the harassment DOR issued by Defendant Stewart violated

his right to petition for redress. However, Plaintiff was not prohibited from pursuing the

grievance process with respect to the interaction with Stewart. See Am. Compl. at 9–11



INITIAL REVIEW ORDER BY SCREENING JUDGE - 19
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 20 of 42




(stating that Plaintiff submitted concern forms and a grievance as to this issue). Thus,

Plaintiff’s right to petition for redress was not infringed, and this claim is implausible.

       E.     Due Process Claims

       Plaintiff also asserts claims under the Due Process Clause of the Fourteenth

Amendment, which prohibits state action that deprives a person of life, liberty, or

property without due process of law. A person cannot obtain relief on a due process claim

unless he demonstrates that he was deprived of one of these protected interests. Kentucky

Dep’t of Corr. v. Thompson, 490 U.S. 454, 459-60 (1989). Because prisoners’ liberty is

necessarily circumscribed as a result of conviction, prisoners have a liberty interest in

freedom from restraint only if a change occurs in confinement that imposes an “atypical

and significant hardship ... in relation to the ordinary incidents of prison life.” Sandin v.

Conner, 515 U.S. 472, 484 (1995).

       If a prisoner plausibly alleges that he was deprived of a protected liberty interest, a

court must then consider the process that the prisoner was due. This determination must

be made on a case-by-case basis. Wolff v. McDonnell, 418 U.S. 539, 560 (1974)

(“Consideration of what procedures due process may require under any given set of

circumstances must begin with a determination of the precise nature of the government

function involved as well as of the private interest that has been affected by governmental

action.”) (internal quotation marks and alteration omitted).

       The “essence of due process” is notice and an opportunity to be heard. Mathews v.

Eldridge, 424 U.S. 319, 348 (1976). Due process is a flexible concept and calls for such

procedural protections as the particular situation demands. Id. The specific process to

INITIAL REVIEW ORDER BY SCREENING JUDGE - 20
        Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 21 of 42




which a person is entitled depends on the consideration of three factors: (1) “the private

interest ... affected by the official action”; (2) “the risk of an erroneous deprivation of

such interest through the procedures used[] and the probable value, if any, of additional

or substitute procedural safeguards”; and (3) “the Government’s interest, including the

function involved and the fiscal and administrative burdens that the additional or

substitute procedural requirement would entail.” Id. at 335.

             i.       Claims Based on Placement and Retention in Administrative
                      Segregation

       Plaintiff asserts that he was placed and retained in administrative segregation, or

“ad-seg,” at IMSI without due process. Am. Compl. at 16–18. Ad-seg is a restrictive

housing unit reserved “for those offenders who pose a threat to life, property, self, staff,

or other offenders or when an offender’s continued presence threatens the secure and

orderly operation of the facility.” See IDOC SOP 319.02.01.001 at 1,

http://forms.idoc.idaho.gov/WebLink/0/edoc/341649/Restrictive%20Housing%20-

%20SOP.pdf, “Restrictive Housing.”

       In February 2018, Plaintiff was notified that he was to have a hearing to determine

whether he should be placed in ad-seg. Am. Compl. at 17. Defendant Martin presented

Plaintiff with a form that would waive the 24-hour notice requirement provided for by

prison policy. Plaintiff was not required to sign the form.

       Plaintiff asked why he was not given advance notice, of “documentary evidence”

that would be introduced at the hearing, or of his right to present witnesses and to have a

staff hearing assistant. Id. Martin stated that no additional information would be


INITIAL REVIEW ORDER BY SCREENING JUDGE - 21
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 22 of 42




forthcoming, and that if Plaintiff did not sign the waiver, the hearing would be scheduled

for the following week.

       Plaintiff signed the waiver and proceeded to the restrictive housing hearing. Two

days later, he was notified that he would be placed in ad-seg. Plaintiff claims that he did

not receive a “written statement of fact findings as to evidence relied on for Ad-Seg

placement.” Id. On May 18, 2018, Plaintiff was transferred to ad-seg, where he has

remained housed. Id. at 2.

       Pursuant to prison policy, an ad-seg review hearing should occur every 120

days—but must occur at least annually—to determine whether continued placement in

the restrictive housing unit is appropriate. See IDOC SOP 319.02.01.001 at 15–18.

Plaintiff alleges that his 120-day ad-seg review hearing was not conducted in October

2018 “due to understaffing of security staff at the facility.” Am. Compl. at 17.

       Plaintiff claims that his annual ad-seg review hearings, which occurred in March

2019 and March 2020, violated due process because the final decision was made by a

Headquarters Administrative Review Committee, regardless of the recommendations

made by the hearing officers. Id. at 18. Plaintiff also claims the hearings violated due

process because he was not provided documentation, notice of the review hearing, or

notice of the recommendation of the hearing officers or the final decision by the

Committee.

       A prisoner does not have a liberty interest in being housed in a particular prison

facility or a particular unit within a prison facility. See Meachum v. Fano, 427 U.S. 215,



INITIAL REVIEW ORDER BY SCREENING JUDGE - 22
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 23 of 42




218 (1976) (“Whatever expectation the prisoner may have in remaining at a particular

prison so long as he behaves himself, it is too ephemeral and insubstantial to trigger

procedural due process protections ….”); McKune v. Lile, 536 U.S. 24, 39 (2002) (“It is

well settled that the decision where to house inmates is at the core of prison

administrators’ expertise.”). This is true even with respect to restrictive housing units:

“administrative segregation, even in a single cell for twenty-three hours a day, is within

the terms of confinement ordinarily contemplated by a sentence” and, therefore, does not

implicate a protected liberty interest. Anderson v. Cty. of Kern, 45 F.3d 1310, 1316 (9th

Cir.), opinion amended on denial of reh’g, 75 F.3d 448 (9th Cir. 1995). Because Plaintiff

did not have a liberty interest in not being placed in ad-seg, his due process claims based

on that placement are implausible.

       Further, even if Plaintiff did have a liberty interest in avoiding placement in ad-

seg, Plaintiff unquestionably had notice that he was being considered for ad-seg

placement and that he was to have a hearing on that potential placement. And Plaintiff

did, in fact, have that hearing. Due process requires no more.

       Finally, assuming that Plaintiff has a liberty interest in avoiding continued

retention in ad-seg, the Amended Complaint establishes that he has received due process.

Ad-seg review hearings were conducted in March 2019 and March 2020 to determine

whether it remained appropriate to house Plaintiff in ad-seg. Plaintiff does not allege that

he did not have notice of the ad-seg review hearing policy, so the fact that he might not

have received an additional notice immediately before the review hearings is of no



INITIAL REVIEW ORDER BY SCREENING JUDGE - 23
        Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 24 of 42




consequence. Thus, Plaintiff received notice and an opportunity to be heard with respect

to ad-seg placement and retention.

        Though one of Plaintiff’s ad-seg review hearings was not conducted, due to

understaffing, that fact alone does not render Plaintiff’s due process claims plausible. The

annual ad-seg review hearings in 2019 and 2020 were sufficient to satisfy due process.

Also, there is nothing in the Amended Complaint to suggest that the failure to have

enough staff to conduct the review hearing was an intentional or reckless decision—

rather than one based on a good-faith mistake or negligence, which is not actionable

under § 1983. See Daniels, 474 U.S. at 332.

        For the above reasons, Plaintiff’s due process claims based on his placement and

retention in ad-seg are implausible.

             ii.        Claims Based on Disciplinary Offense Reports

        Plaintiff also alleges that his due process rights were violated with respect to three

DORs.3

        With respect to a procedural due process claim regarding prison disciplinary

proceedings and disciplinary segregation, a district court must analyze three factors in

determining whether a prisoner has a liberty interest in avoiding discipline: (1) whether

disciplinary segregation is similar to discretionary forms of segregation (such as

administrative segregation); (2) whether a comparison between the plaintiff’s

confinement and conditions in the general population shows that the plaintiff suffered no


3
 Other DORs challenged by Plaintiff appear barred by the statute of limitations, as discussed above in
Section 1.A.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 24
        Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 25 of 42




“major disruption in his environment”; and (3) whether the length of the plaintiff’s

sentence is affected. Sandin, 515 U.S. at 486–87. Applying these factors in Sandin, the

Supreme Court held that a prisoner lacked a protectable liberty interest in avoiding 30

days of confinement in disciplinary segregation and, therefore, had no due process claim.

Id. at 487.

        If a prisoner has a protected liberty interest in avoiding discipline, the Due Process

Clause requires that the prisoner receive notice of the charges against him and an

opportunity to respond. Mathews, 424 U.S. at 348. Due process in a prison disciplinary

hearing is satisfied if the inmate receives notice of the charges, of the evidence against

him, and of the reasons for the disciplinary action. Wolff, 418 U.S. at 563–66. An inmate

has a right “to call witnesses and present documentary evidence in his defense,” except

when doing so would be “unduly hazardous to institutional safety or correctional goals.”

Id. at 566.

                       a)      Unidentified DOR in December 2017

        In December 2017, Plaintiff was issued a DOR. Am. Compl. at 6. The Amended

Complaint does not describe the offense conduct or disciplinary violation charged in the

DOR.4

        Plaintiff wanted to review the disciplinary policy before his DOR hearing. See

http://forms.idoc.idaho.gov/WebLink/0/edoc/281212/Disciplinary%20Procedures%20for


4
  This DOR may actually be the harassment DOR discussed above in Section 1.D.i, and below in Section
1.E.ii.b. Because Plaintiff’s allegations are unclear on this point, and because the Amended Complaint
discusses the DORs in separate causes of action, the Court will assume for purposes of this Order that
they are two different DORs. Plaintiff should clarify his allegations in any second amended complaint.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 25
        Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 26 of 42




%20Inmates.pdf, “Disciplinary Procedures for Inmates.” The electronic copy of the

current policy includes a hyperlink to the list of prohibited conduct for which an inmate

may be served a DOR. Id. at 4. Plaintiff wanted to review the policy because it had

recently been revised, but Plaintiff does not allege that he did not have notice of the prior

version of the SOP and list of prohibited conduct. Am. Compl. at 6.

       Plaintiff reviewed the hard copy of the revised SOP, which did not have the list of

prohibited conduct attached as an appendix. Therefore, Plaintiff was unable to review the

revised list. Id.

       Plaintiff notified staff of this problem and was told he could view the list on a

computer, but when Plaintiff attempted to access it, he was given a message that the

document was “not available for viewing.” Officer Wilson told Plaintiff that she would

add the list to the viewable CD and “told [Plaintiff] to watch the callout.” Id. Plaintiff

also notified Defendant Way, who said he would investigate the issue.

       However, before the issue was resolved, the prison was placed on

“secure/lockdown” status. The disciplinary SOP was not available in the ISCI housing

units for checkout during lockdown, so Plaintiff was unable to review it. A hearing

officer came to Plaintiff’s housing unit and informed him that he was there for a hearing

on Plaintiff’s DOR. Plaintiff refused to participate because, among other things, he still

had been unable to review the updated list of prohibited conduct. Id. at 7.

       Because of Plaintiff’s refusal, the hearing was not conducted. The ultimate

resolution of this unidentified DOR is unclear from the Amended Complaint.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 26
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 27 of 42




       Defendant Castleton had been made aware of Plaintiff’s request to view the list of

offenses. In a grievance, Plaintiff had asked for the dismissal of all DORs issued between

the revision of the SOP—August 7, 2017—and the date when a copy of the offenses was

available to inmates. Castleton responded that “there are not substantial enough changes

to the codes” to warrant such relief. Id.

       The revised list of offenses was made available on January 16, 2018. Id. Plaintiff

claims that the revisions to SOP 318.02.01.001 were, in fact, substantial. The revision

reclassified some offenses and added new offenses. Id. Plaintiff does not allege that the

offense with which he was charged was one of these new offenses.

       The Amended Complaint does not describe any of the circumstances relevant to

the Sandin factors with respect to the DOR issued in early December 2017. Plaintiff does

not even identify the offense with which he was charged, and he certainly does not

plausibly allege that the offense was altered in any substantive way by the revision to

SOP 318.02.01.001. Because Plaintiff did not have a liberty interest with respect to the

DOR, whether or not Plaintiff had prior notice of any substantive change to SOP

318.02.01.001 is irrelevant. Therefore, Plaintiff’s due process claims based on this DOR

are implausible.

                     b)      Harassment DOR

       The second DOR at issue in Plaintiff’s due process allegations is the harassment

DOR issued by Defendant Stewart on December 26, 2017, following the incident during

Plaintiff’s paralegal appointment. Am. Compl. at 10. An inmate commits the disciplinary

offense of harassment if the inmate engages in “[w]ords, actions, … gestures, [or] racial

INITIAL REVIEW ORDER BY SCREENING JUDGE - 27
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 28 of 42




slurs intended to harass or intimidate staff, visitors, inmates, or the public.” See

http://forms.idoc.idaho.gov/WebLink/0/edoc/273087/Disciplinary%20Offenses.pdf,

IDOC SOP 318.02.01.001, “Disciplinary Offenses.”

       Plaintiff was found guilty of the harassment DOR but was given no penalty. Am.

Compl. at 11. Plaintiff appealed and argued, among other things, that he was unable to

review the prohibited conduct in the revised SOP. Warden Yordy affirmed the DOR,

stating that the harassment offense was the same in both the earlier and the revised

versions of SOP 318.02.01.001. See Dkt. 12-2 at 14–15 (Ex. to Am. Compl., Wolf

00038).

       Plaintiff has not plausibly alleged that he had a liberty interest with respect to the

harassment DOR. Plaintiff received no punishment and, therefore, suffered no major

disruption in his environment. Being found guilty of the harassment DOR did not

constitute an atypical and significant hardship, and Plaintiff’s due process claims based

on that DOR are implausible. See Sandin, 515 U.S. 484.

                      c)     Sexual Abuse DOR

       Defendant Blanchard issued Plaintiff a DOR, initially for rape, on January 26,

2018. Defendant Way instructed Blanchard to rewrite the DOR “so as to conform to the

correct offense.” Am Compl. at 11. Blanchard did so, and the DOR was reclassified as

“Sexual Abuse 1 – Level 1 Class A.” This offense requires “[p]enetration, no matter how

slight, of the vagina or anus with any body part or object, or oral penetration by a sex

organ of another person without the consent of the victim or by coercion.” IDOC SOP



INITIAL REVIEW ORDER BY SCREENING JUDGE - 28
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 29 of 42




318.02.01.001, “Disciplinary Offenses.” Plaintiff maintained that the alleged victim had

falsely accused Plaintiff. Am. Compl. at 12.

       The DOR, issued after an investigation, stated as follows:

              On January 15, 2018 at 1945, [Plaintiff] was witnessed by the
              Assistant Commander standing over another inmate while the
              inmate was laying down on the ledge in the lower right
              shower in unit 14.

              [Plaintiff] and the inmate witnessed in the shower both
              received PREA [Prison Rape Elimination Act] interviews by
              the Shift Commander. The inmate that was in the shower with
              [Plaintiff] reported that [Plaintiff] forcefully penetrated him
              anally twice with his fingers before staff was able to respond
              to the shower. [Plaintiff] denied being in the shower with this
              inmate during his interview with Ada County Detectives and
              investigations staff on two multiple occasions.

              During the interview with the suspected victim, the victim
              displayed characteristics of truthfulness that were consistent
              with his statements.

              [Plaintiff] in an interview on 1-19-18 said that the inmate was
              in the shower with him although he was able to get out of the
              shower before staff caught them in the shower. At the
              conclusion [of] the PREA investigations, it was determined
              that [Plaintiff] displayed several attempts to falsify statements
              to avoid disciplinary measures.

Dkt. 12-2 at 25 (Ex. to Am. Compl., Wolf 00049).

       Plaintiff states that he was not permitted to review an audio recording of the

investigative interview with the accusing inmate. Plaintiff also alleges that the hearing

officer, Defendant Way, did not base his decision on the entirety of the evidence, but

instead only on the first and last paragraph of the DOR, which included hearsay

statements. Am. Compl. at 12.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 29
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 30 of 42




       Plaintiff was found guilty of the DOR. He was placed on 15 days of segregation,

20 days of telephone restriction, and 60 days of property and commissary restriction. Id.

Plaintiff appealed. Warden Yordy affirmed the DOR, citing Plaintiff’s inconsistent

versions of the event. Yordy relied particularly on Plaintiff’s denial that he was even in

the shower, stating that staff “clearly saw the two of you in the shower together with the

other inmate perched on the wall.” Dkt. 12-3 at 5 (Ex. to Am. Compl., Wolf 00052A).

       Applying the Sandin factors, the Court concludes that Plaintiff has not plausibly

alleged a liberty interest in avoiding discipline with respect to the sexual abuse DOR.

Although Plaintiff was placed in disciplinary segregation for 15 days, the Amended

Complaint does not plausibly allege that the conditions in disciplinary segregation are so

much more restrictive than those in other types of segregation that a mere 15 days’

confinement would create a liberty interest in avoiding disciplinary segregation.

Moreover, the Court simply cannot conclude that temporary telephone, commissary, and

property restriction—of no more than 60 days—constituted a major disruption in

Plaintiff’s environment.

       The sanctions Plaintiff received for the sexual abuse DOR—short-term

disciplinary segregation, short-term telephone restriction, and short-term property and

commissary restriction—do not constitute the type of atypical and significant hardships

that give rise to an interest protected by the Due Process Clause. See Sandin, 515 U.S.

484. Thus, Plaintiff did not have a liberty interest with respect to the sexual abuse DOR.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 30
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 31 of 42




       In addition, even if Plaintiff did have a liberty interest in avoiding discipline for

the sexual abuse DOR, Plaintiff received all the process to which he was entitled. A staff

member witnessed Plaintiff and another inmate in a suspicious position in the shower,

and investigation was conducted, and Plaintiff was issued the DOR. Both Plaintiff and

the other inmate were interviewed, and Plaintiff was given a hearing on the DOR. This

constituted sufficient notice and an opportunity to be heard, thus satisfying Plaintiff’s

right to due process. See Mathews, 424 U.S. at 348.

       For the foregoing reasons, Plaintiff’s due process claims based on the sexual abuse

DOR are not plausible.

       F.     Eighth Amendment Claims

       The Eighth Amendment protects prisoners against cruel and unusual punishment.

Although prison conditions may be restrictive—even harsh—without violating the Eighth

Amendment, prison officials are required to provide prisoners with adequate food,

clothing, shelter, sanitation, medical care, and personal safety. Rhodes v. Chapman, 452

U.S. 337, 347 (1981); Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982), abrogated

on other grounds by Sandin, 515 U.S. 472. Unlike most other constitutional claims,

Eighth Amendment claims are not subject to the Turner analysis. Jordan v. Gardner, 986

F.2d 1521, 1530 (9th Cir. 1993) (en banc).

       To state a claim under the Eighth Amendment, prisoners must show that they are

“incarcerated under conditions posing a substantial risk of serious harm,” or that they

have been deprived of “the minimal civilized measure of life’s necessities” as a result of

the defendants’ actions. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation

INITIAL REVIEW ORDER BY SCREENING JUDGE - 31
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 32 of 42




marks omitted). An Eighth Amendment claim requires a plaintiff to satisfy both (1) an

objective standard, “that the deprivation was serious enough to constitute cruel and

unusual punishment, and (2) a subjective standard, that the defendant acted with

“deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012),

overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014)

(en banc).

       As for the objective prong of the analysis, “[n]ot every governmental action

affecting the interests or well-being of a prisoner is subject to Eighth Amendment

scrutiny.” Whitley v. Albers, 475 U.S. 312, 319 (1986). Rather, the deprivation alleged

must be objectively sufficiently harmful or, in other words, sufficiently “grave” or

“serious.” Wilson v. Seiter, 501 U.S. 294, 298 (1991).

       With respect to the subjective prong of an Eighth Amendment violation,

“deliberate indifference entails something more than mere negligence, [but] is satisfied

by something less than acts or omissions for the very purpose of causing harm or with

knowledge that harm will result.” Farmer, 511 U.S. at 835. “To be cruel and unusual

punishment, conduct that does not purport to be punishment at all must involve more than

ordinary lack of due care for the prisoner’s interests or safety.” Whitley, 475 U.S. at 319.

       To exhibit deliberate indifference, a defendant “must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.” Farmer, 511 U.S. at 837. If a [prison official] should have

been aware of the risk, but was not, then the [official] has not violated the Eighth



INITIAL REVIEW ORDER BY SCREENING JUDGE - 32
         Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 33 of 42




Amendment, no matter how severe the risk.” Gibson v. Cty. of Washoe, 290 F.3d 1175,

1188 (9th Cir. 2002), overruled on other grounds by Castro v. Cty. of Los Angeles, 833

F.3d 1060 (9th Cir. 2016).

               i.        Conditions of Confinement in Ad-Seg

        Plaintiff claims that the conditions of confinement in ad-seg violate the Eighth

Amendment to the United States Constitution.5 Ad-seg inmates are confined in a single

cell for 23 hours per day, on average. They may leave their cells for “showers, 1-hour per

week for Kiosk use, 1-hour of recreation per day, and 2 hours a week for a visit if

approved by staff.”6 Am. Compl. at 18.

        The Court concludes that these conditions are among those “ordinarily

contemplated by a [criminal] sentence.” Anderson, 45 F.3d at 1316; see also Ruiz v. Cate,

436 F. App’x 760, 761 (9th Cir. 2011) (unpublished) (upholding dismissal of Eighth

Amendment ad-seg claim) (relying on Anderson, 45 F.3d at 1316). The conditions

Plaintiff describes certainly do not constitute a deprivation of “the minimal civilized

measure of life’s necessities,” nor has Plaintiff plausibly alleged that ad-seg conditions

place him at “a substantial risk of serious harm.” Farmer, 511 U.S. at 834.




5
 Plaintiff asserts that conditions on death row also violate the Eighth Amendment. However, because
Plaintiff is not a death row prisoner, any claim that he has suffered an actionable injury because of the
conditions on death row is implausible.
6
 Plaintiff also claims, in a conclusory manner, that ad-seg has given him cataracts. Am. Compl. at 19.
However, there is nothing in the Amended Complaint to support a reasonable inference that Plaintiff’s
cataracts were caused by the conditions in ad-seg, rather than by natural causes.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 33
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 34 of 42




       Therefore, the Amended Complaint fails to state a plausible Eighth Amendment

claim based on the conditions in ad-seg.

             ii.       Medical Care for Cataracts

       Plaintiff also asserts that he has suffered permanent damage to one eye “due to

defendants [sic] delay in having [his cataract] treated.” Am. Compl. at 19. This bare

allegation is far too vague to state a plausible claim for inadequate medical treatment.

       The Eighth Amendment includes the right to adequate medical and mental health

treatment in prison. Prison officials or prison medical providers can be held liable if their

“acts or omissions [were] sufficiently harmful to evidence deliberate indifference to

serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).

       Regarding the objective standard for prisoners’ medical care claims, “society does

not expect that prisoners will have unqualified access to health care.” Hudson v.

McMillian, 503 U.S. 1, 9 (1992). Therefore, “deliberate indifference to medical needs

amounts to an Eighth Amendment violation only if those needs are ‘serious.’” Id. The

Ninth Circuit has defined a “serious medical need” in the following ways:

                failure to treat a prisoner’s condition [that] could result in
                further significant injury or the unnecessary and wanton
                infliction of pain[;] ... [t]he existence of an injury that a
                reasonable doctor or patient would find important and worthy
                of comment or treatment; the presence of a medical condition
                that significantly affects an individual’s daily activities; or the
                existence of chronic and substantial pain ....

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (internal citations omitted),

overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997)

(en banc).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 34
        Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 35 of 42




       In the medical context, deliberate indifference can be “manifested by prison

doctors in their response to the prisoner’s needs or by prison guards in intentionally

denying or delaying access to medical care or intentionally interfering with the treatment

once prescribed.” Estelle, 429 U.S. at 104-05 (footnotes omitted). Medical malpractice or

negligence does not support a cause of action under the Eighth Amendment, Broughton v.

Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam), and a delay in medical

treatment does not violate the Eighth Amendment unless that delay causes further harm,

McGuckin, 974 F.2d at 1060. Additionally, there is no constitutional right to an outside

medical provider of one’s own choice. See Roberts v. Spalding, 783 F.2d 867, 870 (9th

Cir. 1986) (“A prison inmate has no independent constitutional right to outside medical

care additional and supplemental to the medical care provided by the prison staff within

the institution.”).

       Differences in judgment, as to appropriate medical diagnosis and treatment,

between an inmate and prison medical providers—or, for that matter, between medical

providers—are not enough to establish a deliberate indifference claim. Sanchez v. Vild,

891 F.2d 240, 242 (9th Cir. 1989). “[T]o prevail on a claim involving choices between

alternative courses of treatment, a prisoner must show that the chosen course of treatment

‘was medically unacceptable under the circumstances,’ and was chosen ‘in conscious

disregard of an excessive risk’ to the prisoner’s health.” Toguchi, 391 F.3d at 1058

(alteration omitted) (quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)).




INITIAL REVIEW ORDER BY SCREENING JUDGE - 35
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 36 of 42




       Stated another way, a plaintiff must plausibly allege that medical providers chose

one treatment over the plaintiff’s preferred treatment “even though they knew [the

plaintiff’s preferred treatment] to be medically necessary based on [the plaintiff’s]

records and prevailing medical standards.” Norsworthy v. Beard, 87 F. Supp. 3d 1104,

1117 (N.D. Cal. 2015). If medical personnel have been “consistently responsive to [the

inmate’s] medical needs,” and the plaintiff has not shown that the medical personnel had

“subjective knowledge and conscious disregard of a substantial risk of serious injury,”

there has been no Eighth Amendment violation. Toguchi, 391 F.3d at 1061.

       If Plaintiff intends to assert a medical-treatment claim in a second amended

complaint, he should keep the above legal standards in mind.

2.     Claims under the ADA and the RA

       Plaintiff also invokes the ADA and the RA, which generally prohibit

discrimination on the basis of an individual’s disability. Am. Compl. at 18. The ADA and

the RA are congruent statutes in purpose and application. Clark v. California, 123 F.3d

1267, 1270 (9th Cir. 1997). The evidence required for bringing a RA claim is the same as

that for an ADA claim, with the additional requirement that the disability discrimination

be committed by an entity receiving federal financial assistance. See 29 U.S.C. § 794(a).

Therefore, the standards of an ADA claim also apply to a RA claim.

       Title II of the ADA applies to an “individual with a disability who, with or without

reasonable modifications to rules, policies, or practices … meets the essential eligibility

requirements for the receipt of services or the participation in programs or activities

provided by a public entity.” 42 U.S.C. § 12131(2). Title II extends to prison inmates

INITIAL REVIEW ORDER BY SCREENING JUDGE - 36
        Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 37 of 42




who are deprived of the benefits of participation in prison programs, services, or

activities because of a disability. See Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 211

(1998). In order to proceed with an ADA claim, Plaintiff must show (1) that he has a

disability; (2) that he is otherwise qualified to participate in or receive a public entity’s

services, programs, or activities; (3) that he was denied the benefits of those services,

programs, or activities, or was otherwise discriminated against by the public entity; and

(4) that such exclusion, denial of benefits, or discrimination was by reason of his

disability. See Weinreich v. Los Angeles Cnty. Metro. Transp. Auth., 114 F.3d 976, 978

(9th Cir. 1997).

       The governmental entity is required to “make reasonable modifications in policies,

practices, or procedures when the modifications are necessary to avoid discrimination on

the basis of disability, unless the public entity can demonstrate that making the

modifications would fundamentally alter the nature of the service, program, or activity.”

28 C.F.R. § 35.130(b)(7). “The ADA does not require perfect parity among programs

offered by various facilities that are operated by the same umbrella institution. But an

inmate cannot be categorically excluded from a beneficial prison program based on his or

her disability alone.” Pierce v. Cnty. of Orange, 526 F.3d 1190, 1221 (9th Cir. 2008).

       In contrast to a § 1983 claim, by statutory definition a Title II ADA claim must be

brought against the state or the state entity. See U.S. v. Georgia, 546 U.S. 151 (2006)

(holding that Title II of the ADA validly abrogates Eleventh Amendment immunity for

states for conduct that actually violates the Fourteenth Amendment). Claims against



INITIAL REVIEW ORDER BY SCREENING JUDGE - 37
        Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 38 of 42




individuals asserted under the ADA are treated as official capacity claims because no

individual capacity claims exist under the statute. See, e.g., Becker v. Oregon, 170 F.

Supp. 2d 1061 (D. Or. 2001).

       Plaintiff has not alleged any facts that would support a claim under the ADA or

the RA. Plaintiff does not plausibly allege that he is disabled, nor does he point to any

action on the part of any Defendant that constitutes discrimination on account of a

disability.

       If Plaintiff wishes to include a Title II ADA claim against IDOC in his amended

complaint, he must include allegations of a specific disability and that Defendants

intentionally discriminated against Plaintiff on the basis of that disability.

3.     Claims Based on International Standards or Declarations

       Plaintiff also relies on international standards and declarations, specifically those

of the United Nations. See Am. Compl. at 16, 19. However, such declarations do not

create a private right of action in federal court. See, e.g., Sosa v. Alvarez-Machain, 542

U.S. 692, 734 (2004) (stating that the Universal Declaration of Human Rights and the

International Covenant on Civil and Political Rights “did not [themselves] create

obligations enforceable in the federal courts”); Bey v. Malec, 2018 WL 4585472 at *2

(N.D. Cal. Sept. 25, 2018) (dismissing a plaintiff’s claims for violations of the United

Nations Declaration on the Rights of Indigenous Peoples and the Universal Declaration

of Human Rights because neither declaration is “binding in federal court”). Therefore,

Plaintiff’s claims based on international standards or declarations are implausible and

must be dismissed.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 38
        Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 39 of 42




               STANDARDS FOR SECOND AMENDED COMPLAINT

       If Plaintiff chooses to file a second amended complaint, Plaintiff must demonstrate

how the actions complained of have resulted in a deprivation of Plaintiff’s constitutional

rights. See Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other

grounds by Kay v. Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient

causal connection between each defendant’s actions and the claimed deprivation. Taylor,

880 F.2d at 1045; Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and

conclusory allegations of official participation in civil rights violations are not sufficient

to withstand a motion to dismiss” or to survive screening under 28 U.S.C. §§ 1915 and

1915A. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see

also Iqbal, 556 U.S. at 678 (“Nor does a complaint suffice if it tenders naked assertions

devoid of further factual enhancement.” (internal quotation marks and alteration

omitted)).

       Rather, for each claim against each defendant, Plaintiff must state the following:

(1) the name of the person or entity that caused the alleged deprivation of Plaintiff’s

constitutional rights; (2) facts showing the defendant is a state actor (such as state

employment or a state contract) or a private entity performing a state function; (3) the

dates on which the conduct of the defendant allegedly took place; (4) the specific conduct

or action Plaintiff alleges is unconstitutional; (5) the particular federal constitutional or

statutory provision that Plaintiff alleges has been violated; (6) facts alleging that the




INITIAL REVIEW ORDER BY SCREENING JUDGE - 39
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 40 of 42




elements of the violation are met; (7) the injury or damages Plaintiff personally suffered;

and (8) the particular type of relief Plaintiff is seeking from each defendant.

       Further, any second amended complaint must contain all of Plaintiff’s allegations

in a single pleading and cannot rely upon, attach, or incorporate by reference other

pleadings or documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading,

whether filed as a matter of course or upon a motion to amend, must reproduce the entire

pleading as amended. The proposed amended pleading must be submitted at the time of

filing a motion to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th

Cir. 1997) (“[An] amended complaint supersedes the original, the latter being treated

thereafter as non-existent.”), overruled in part on other grounds by Lacey v. Maricopa

County, 693 F.3d 896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard

Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court

erred by entering judgment against a party named in the initial complaint, but not in the

amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as the “Second Amended Complaint.” Plaintiff’s name and

address should be clearly printed at the top left corner of the first page of each document

filed with the Court.

       If Plaintiff files a second amended complaint, Plaintiff must also file a “Motion to

Review the Second Amended Complaint.” If Plaintiff does not amend within 60 days, or



INITIAL REVIEW ORDER BY SCREENING JUDGE - 40
       Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 41 of 42




if the amendment does not comply with Rule 8, this case may be dismissed without

further notice. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a

litigant knowingly and repeatedly refuses to conform his pleadings to the requirements of

the Federal Rules, it is reasonable to conclude that the litigant simply cannot state a

claim.”).

                                          ORDER

       IT IS ORDERED:

       1.     Plaintiff has 60 days within which to file a second amended complaint as

              described above. If Plaintiff does so, Plaintiff must file (along with the

              amended complaint) a Motion to Review the Second Amended Complaint.

              If Plaintiff does not amend within 60 days, this case may be dismissed

              without further notice.

       2.     Because a second amended complaint is required in this case, Plaintiff’s

              Motion for Appointment of Counsel (Dkt. 5) is DENIED AS MOOT.

              Plaintiff may renew the request for counsel if he files a second amended

              complaint.

       3.     Plaintiff’s Motion to Take Judicial Notice (Dkt. 7) is GRANTED IN

              PART, to the extent that the Court takes judicial notice of its own records

              in the cases identified in the Motion. The Motion is DENIED to the extent

              that it requests judicial notice of the truth of the allegations in any of those

              records. If Plaintiff intends to cite to any records of other cases in this



INITIAL REVIEW ORDER BY SCREENING JUDGE - 41
     Case 1:20-cv-00025-BLW Document 13 Filed 05/12/20 Page 42 of 42




          Court, he must do so by case number, docket number, and page number, to

          the extent possible.



                                          DATED: May 12, 2020


                                          _________________________
                                          B. Lynn Winmill
                                          U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 42
